 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDAeronautical Industrial District Lodge 751,affiliatedwith the International Association of Machinists &AerospaceWorkers,AFL-CIOandThe BoeingCompany. Case19-CB-1202October 30, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSUpon charges filed by The Boeing Company onMarch 17, 1967, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 19, issued a complaint on November 13,1967, alleging that the Respondent Union has de-manded and is demanding the termination of employ-ment of certain employees of The Boeing Company,inviolation of Section 8(b)(2) and (1)(A) of theNational Labor Relations Act, as amended. Copies ofthe charge and the complaint and notice of hearingbefore a Trial Examiner were duly served upon theRespondent Union.The complaint alleges, among other things, that theRespondent Union has demanded and is demandingthe discharge of certain individuals for failure tocomply with the terms of the union-security provisionof the current collective-bargaining agreement be-tween it and Boeing and therby has engaged in and isengaging in unfair labor practices affecting commercewithin the meaning of Section 8(b)(2) and (1)(A) ofthe Act. On January 29, 1968, the Respondent Unionfiled its answer admitting certain jurisdictional andfactual allegations of the complaint, but denying thecommission of any unfair labor practice.On March 26, 1968, the Charging Party, theRespondent Union, Landon R. Estep, counsel for theIntervenor herein, and counsel for the General Coun-sel entered into a "Stipulation in Lieu of Hearing."The parties agreed that the stipulation of facts,together with the exhibits attached thereto and madea part thereof, should constitute the entire record inthe case. The parties further stipulated that they havewaived their right to a hearing before a TrialExaminer and to the issuance of a Trial Examiner'sDecision and that they have submitted the casedirectly to the Board for findings of fact, conclusionsof law, and for Decision and Order. On March 29,1968, the Board ordered that the stipulation of theparties be approved and made a part of the recordherein and further ordered the proceeding transferredto and conducted before the Board for the purpose ofmaking findings of fact and conclusions of law, andfor the issuance of a Decision and Order. The Boardalso granted permission to the parties to file briefs.The General Counsel and the Charging Party filedopening briefs, the Respondent Union filed an an-swering brief, and the Charging Party and the Respon-dent Union filed reply briefs.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.Upon the basis of the stipulation of the parties, thebriefs, and the entire record in this case, the Boardmakes the following-FINDINGS OF FACTICOMMERCEThe Boeing Company, a Delaware corporation withplants in the State of Washington, is, and at all timesmaterial has been, engaged in the manufacture ofaircraft. The Company annually ships products valuedin excess of $50,000 from these plants directly topoints outside the State of Washington. We find thattheCompany is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent, Aeronautical Industrial DistrictLodge 75 1, affiliated with the International Associa-tion of Machinists & Aerospace Workers, AFL-CIO,is,and at all times material has been, a labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICEA. The FactsFor many years Boeing has recognized and bar-gainedwith the Respondent Union as the repre-sentative of a unit of its production and maintenanceemployees in the State of Washington, known as theSeattle-Renton unit. Collective-bargaining agreementscovering these employees have been negotiated by theparties since prior to 1948. On May 16, 1963, Boeingand the Respondent Union executed an agreementwhich expired on September 15, 1965. A newagreement was not reached until October 2, 1965.Both the 1963 and the 1965 contracts containunion-security provisions which, among other things,provide that those employees of Boeing who were notmembers of the Respondent Union on the effectivedate of the most recent agreement would not berequired to become members. However, all employeeswho became members of the Respondent Unionwithin 30 days following the effective date of thatagreementwould be required to maintain theirmembership in the Respondent Union as a conditionof continued employment.Between September 16 and October 2, 1965,during which time there was no collective-bargaining173 NLRB No. 71 AERONAUTICAL INDUSTRIAL DISTRICT LODGE 751agreement in effect or existing between Boeing andtheRespondent Union, and while the latter wasengaged in a strike against the former, certainemployees whose names are listed in appendix A,attached hereto, notified the Respondent Union inwriting that they were resigning, withdrawing, andterminating their membership in the Union. Thesenotifications were received by the Union by October2, 1965. Thereafter, on various dates between Janu-ary 26, 1966, and September 15, 1966, the Respon-dentUnion, having taken the position that theemployees involved had not by such notificationeffectively resigned their membership in the Union,requested Boeing to terminate the employment ofthese employees. The Respondent Union assigned asthe reason for this request the fact that the employeesinvolved were either delinquent in the payment ofdues or had failed to reestablish membership in theUnion, having lost membership status for beingdelinquent in the payment of dues., Boeing refused,advising that the listed employees had terminatedtheirUnion membership during a penod when nocollective-bargaining agreementwas in affect and,further, that as they were employees of the Companyon October 2, 1965, the effective date of the currentcollective-bargaining agreement, and not members ofthe Respondent Union, they were not required tobecome members as a condition of continued employ-ment with Boeing.On March 1 and May 23, 1966, the RespondentUnion filed grievances alleging that Boeing hadviolated their collective-bargaining agreement by re-fusing to discharge the above-mentioned employeespursuant to its request. The parties discussed thesegrievances, but no settlement was reached. Thereafter,the Respondent Union requested arbitration. Boeingrefused, claiming that the requested discharges werenot properly the subject of the grievance and arbitra-tion procedure contained in the collective-bargainingagreement between the parties.On July 18, 1966, the Respondent Union filed anaction in the U.S District Court for the WesternDistrict of Washington, Northern Division, to compelarbitration.Numerous pleadings have been filed bythe parties with that court between August 8, 1966,and June 21, 1967. On August 18, 1967, the courtissued an order denying the Respondent Union'smotion for summary judgment. Thereafter, on Sep-tember 15, 1967, the court denied the request of thetThe Respondent Union sent notices to all of the employees whosenames are listed in appendix A, stating that their dues were in arrears.Each notice was sent during the month at the end of which theemployee's membership lapsed for nonpayment of dues Each noticestated"DELINQUENCYFOR 3 MONTHSIN PAYMENTof dues shallAUTOMATICALLYCANCEL MEMBERSHIP in a local lodge of thisAssociation.451Respondent Union to set the matter for trial. How-ever, the Union has not withdrawn its suit in theDistrict Court to compel arbitration of its grievancesover the failure of Boeing to discharge the employeesas requested. In this respect, the Respondent Unioncontinues to adhere to its original position thatmembership in the Union ceasesonlywhen theemployees involved become delinquent for 3 monthsin the payment of fees or are expelled as a result of aproper hearing on charges. Accordingly, it is theposition of the Respondent Union that these individ-uals did not sever their membership and that theycontinued to be members at the time the currentagreement with Boeing was executed.B.Contentionsof thePartiesTheGeneralCounsel and the Charging Partycontend that the employees involved effectively termi-nated their membership in the Respondent Union andaccordingly that the terms of the union-securityprovision in the collective-bargaining agreement sub-sequently executed does not, by its own terms, applyto them. Accordingly, it is the position of the GeneralCounsel and Charging Party that the RespondentUnion unlawfully demanded that Boeing dischargethe employees involved for reasons stemming fromtheir failure to pay union dues. Further, while theUnion's original demands precede the 6-month periodprior to the filing of charges herein, and for thatreason cannot form the basis for finding an unfairlabor practice,2 the General Counsel and the ChargingParty urge that the demands made by the RespondentUnion have continued to the present time and thatthese continuing demands are manifest, among otherthings, by the persistent effort of the RespondentUnion to compel arbitration of their grievances overthe failure of Boeing to discharge the employeesinvolved.As noted above, the Respondent Union contendsthat its constitution precludes voluntary withdrawalfrom membership and, therefore, that the employeeshere involved, being members of the RespondentUnion on the effective date of the current collective-bargaining agreement, are covered by the terms of theunion-security provision contained therein. Further,as these employees have not complied with thatprovision, the Respondent Union may justifiably seektheir discharge. The Respondent Union also contends2Section 10(b) of the Actreads in pertinent part.... no complaint shall issue based upon any unfairlabor practiceoccurring more than six months prior to the filing of the charge withthe Board and the service of a copy thereof upon the person againstwhom such charge is made ... 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, in any event, it has engaged in no conductwithin the 10(b) period upon which a finding ofunlawful conduct can be based. In this respect, it isthe Respondent Union's position that its resort tolegal processes to compel arbitration of its grievances,conduct which is not in itself unlawful, cannot beheld to constitute unlawful conduct merely because ithad previously demanded of the Employer that theseemployees be discharged as a result of dues delinquen-cies.C.Concluding FindingsWe sustain the position of the General Counsel andthe Charging Party and reject the contentions of theRespondent Union, as set forth above. The determina-tionof whether the Respondent's conduct wasunlawful turns on whether or not, on the effectivedate of the collective-bargaining agreement betweenBoeing and the Respondent Union, the above-mentioned employees had effectively terminated theirmembership in the Union. The parties stipulated andthe record shows that the constitution relied upon bythe Respondent Union in attempted justification ofitsdischarge demands sets forth no procedure bywhich employees may voluntarily resign their mem-bership. The Board has previously stated that in suchcases, as is true of membership for an indefiniteperiod in voluntary associations generally, membersare at liberty to resign at wi11.3 As the employees hereinvolved resigned their membership in the Union priorto the effective date of the current agreementbetween the Union and Boeing, and at a time whenno contract binding them to continued membershipwas in force, their resignations were effective on thegoverning date of the maintenance-of-membershipclause fixed in the new contract. It follows that theprovisions of that clause were not applicable to themand that they could not therefore be lawfullydischarged thereunder for failure either to reestablishtheir membership in the Union or to pay Union dues.Although the Union's discharge demand was initiallymade on Boeing before the 10(b) date, it is clear, andwe find, that the Union has never abandoned thatdemand, but, on the contrary, has at all times since,both prior and subsequent to the 10(b) date, main-tained and pressed it as a continuing and viabledemand, as is affirmatively evidenced by its afore-mentioned efforts, in which it still persists, to compelarbitrationof its asserted grievance over Boeing'srefusal to effectuate the requested discharges.4We find, accordingly, that by continuing sinceSeptember 17, 1966, to attempt to cause Boeing todischarge the employees listed in Appendix A andtherefore to violate Section 8(a)(3) of the Act, theRespondent Union has engaged in and is engaging in,conduct in violation of Section 8(b)(2) and (1)(A) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Union set forth insection III, above, occurring in connection with theoperations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYHaving found that the Respondent Union hasengaged in said unfair labor practices, we shall orderthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact andupon the entire record in this case, the Board makesthe following:CONCLUSIONS OF LAW1.The Boeing Company is engaged in commercewithin the meaning of Section 2(2) and Section 2(6)and (7) of the Act.2.The Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By attempting to cause The Boeing Company todiscriminate against certain employees in violation ofSection 8(a)(3) of the Act, the Respondent Union hasviolated Section 8(b)(2) and (1)(A) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.These unfair labor practices stem from an attempton the part of the Respondent Union to cause Boeingtodiscriminate against a substantial number ofemployees because these employees exercised certainrights guaranteed them by Section 7 of the Act. Assuch, these violations go to the very heart of the Act.Accordingly, a broad order is required.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Aeronautical Industrial District Lodge 751, affiliatedwith the International Association of Machinists &AerospaceWorkers, AFL-CIO, Seattle, Washington,its officers, agents, and representatives, shall:3 Atlantic Research Corporation,167 NLRB No. 83.4 Cf.United Nuclear Corp. v. N.L.R.B,340 F.2d 133 (C.A. 1, 1965). AERONAUTICAL INDUSTRIAL DISTRICT LODGE 7511.Cease and desist from:(a)Attempting to cause The Boeing Company todischarge or otherwise discriminate against any em-ployee when such discharge or discrimination wouldbe in violation of Section 8(a)(3) of the Act.(b) In any other manner restraining or coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that suchrightsmay lawfully be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act.(a)Notify The Boeing Company, in writing, that ithas no objection to the employment of any of theemployees listed in Appendix A, and send a copy ofsaid letter to each of the employees listed in saidAppendix.(b) Post in its business office and meeting hallscopies of the attached notice marked "Appendix."5Copies of said notice, on forms to be provided by theRegional Director for Region 19, shall, after beingduly signed by an authorized representative of theRespondentUnion, be posted immediately uponreceipt thereof and be maintained by the RespondentUnion for 60 consecutive days thereafter, in conspic-uous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent Union to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Sign and mail sufficient copies of said notice tothe aforementioned Regional Director for forwardingto The Boeing Company, for information, and if it iswilling, for posting by it at all locations where noticesto its employees are customarily posted.(d)Notify the Regional Director for Region 19, inwriting, within 10 days from the date of this Order,what steps the Respondent Union has taken tocomply herewith.5 In the event that this Order is enforced by a decree of a UnitedStates Court of Appeals, there shall be substituted for the words "aDecision and Order" the words "a Decree of the United States Court ofAppeals Enforcing an Order "APPENDIX ANameClockNameClockAdams, R. J.1169Ambrosch, R. J.9572Adams, W. 04906Ames, R. C.6213Ady, R. D5211Andersen, E.3280Alejo, J J.0677Anderson, D. D.7141Alexander, B.0288Anderson, D. M.4569Alexander, C L.6386Anderson, G A.2657Alleger, E C.4598Anderson, Harry E.5923Allen, J G6000Anderson, Helen M0534Allen, L. E.5198Anderson, M. C.7873Allen, W. R8525Anderson, 0. T5421NameClock453NameClockAnderson, Roger L.2123Bridges, C.7952Anderson, Ronald D.4009Briggs, Donald H.6420Anderson, T. E0376Brocato, E.0745Anderson, Wilbur K.1945Brooke, R. W.2446Andrews, Michael0560Brookes, C. R.1559Aoyama, Masatoshi4458Brooks, R. J5070Armstrong, J L.8325Broomfield, R. C9495Arnall, Pearl A9924Brown, Billie5711Arnett, Alvin 0.6222Brown, J., Jr.0027Arnold, T E.2292Bruaw, Darrell J.2447Arrera, W A1816Bruce, D. W.8441Arrison, G W5810Bruce, R A1314Ashbaugh, A. L4182Brundage, Vincent G.5426Atkin, F L3958Buchanan, Albert Milton1695Atkinson, Willard T.9599Bucknn, D. G.9634Babcock, M.0674Buckner, E. V.4334Babcock, P. R.5284Buckner, Stanley H4920Backer, Elroy F.0872Bueser, J. E.7689Baer, E. F.3316Buffington, Alvin M.2819Bayles, L L.0785Burkey, K. N.2453Bailey, M. H1708Burnichon, G.8053Baisden, Vinton W.4672Bums, Wm. E8504Bakan, T.8426Burtis, B.4122Baker, E C4264Burton, 1.5502Baker, G. R.5472Butler, L R.6530Baker, Kenneth A.4503Butterfield, Clifford3529Baker, M. R1558Cables, Rodolfo3964Bakoles, Mary R1517Callaham, William R.7525Baldwin, R Q.7425Callas, Harry D.2742Ballou, G F.0493Camenzind, Paul J.3949Barham, Maxwell0039Camp, D. D.1501Barkell, D. T.6092Canaday, Lawrence9678Barker, H.5344Cannon, P. E.6473Barnes, K. L.6417Canty, E.5053Barto, D J5934Carithers, Earl W.9597Baskett, William2552Carmody, R A5392Bates, K. E.8723Carpenter, Carl0816Bauer, 1 J., Jr4727Carpenter, Londis2331Bayles, R6110Can, C. K.2974Beam, D. A.5156Carr, M. A2119Beasley, L D1517Carrell, C. E9713Becvar, R. G.4607Carver, Alvira9215Bell, D. E.5563Carter, D. A.4005Bell, JH.2311Carter, R A.1559Bell, Sylvester L3883Castillo, Nora8690Bennett, W. L.8530Cauffield, L R.8625Berg, P. E1878Chabot, Wayne A4620Bergman, E. M.6409Chaffey, P. S.4138Bergmann, Dennis G.9559Chaffin, Mildred A.4199Berkey, C J.4967Challender, A.7585Berlmg, V D.0769Chandler, Michael H.3367Berry, John C0543Chaplin, W. 0.4277Beutz, J P.2539Chattick, L M1719Bihary, Stephen J.5790Chiofor, Charles R1519Bingaman, M. 06366Christenson, S.2237Bird, G. D.3866Christian, D D3624Bitenieks, R. A.8401Church, Gordon E.9679Blakely, D.2033Claassen, Leo6699Blanchard, Melvin E.7401Clark, C. J.9930Blankenship, K. W5996Clark, L.6288Blaud, Emma 16479Clark, O B8689Blood, C A.3540Clement, H.7945Boatright, Barbara5121Clemons, C. J.6763Bol, C9010Clough, J. P4253Bolton, Kenneth M.9197Clyde, Ivan E.4481Bosley, K8834Coad, Howard E.0225Boss, K.9824Cody, R.1658Boswell, I. A.6308Coe, G. M.3397Bourbonnie, J7364Coffman, R. W8899Boylan, John G5076Cohen, N. N.5237Brandon, Melade1121Colacarro, H F.9611Branson, J G.0374Colbum, Billy9366Bratset, Loraine2840Colhoff, I.0809Breese, A. M.3877Collier, Ernest7357Brensdal, W. H.6541Collins, Hattie8876 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDNameClockNameClockNameClockNameClockCollins, J. L.6729Dunoven, John A.9083Gibbs, J. E.0957Healy, M. J.5944Collins, L G.1736Duxbury, D L.3541Giboney, E. V., Jr.6582Hegrenes, C0021Collins, Oliver2153Duxbury, Vivian5917Gilbertson,Catherine M. 3039Hein, Maurice T.7168Collum, Robert7175Dvorak, D L2693Gilbertson, R. A.6569Heine, Albert9900Comstock, Delmer5570Eakins, R E.3218Ginn, A M.1183Heiret, Gordon3721Cone, E. I.1721Easterby, N O.9012Glandon, C. E , Jr3087Hela, E. R.0442Conradi, E. H.1885Easterly, Larry7050Glass, Calvin5699Helm, T P4823Conradi, F. L.0414Eck, John3550Glazier, G. L2606Henderson,D. L.4422Contreras,Eligio, Sr.4978Edmond, W. H.1471Gleason, R M.9785Henderson,J.1884Conwell, R J4161Edwards,T.4918Gloden, N. A8259Henderson,R. P2080Coogan, T E., Sr4425Eggerud, D. L.5315Goforth, R E.7294Henkel, Larry G.5150Cook, Ivan I.7330Eliason, P. C.9278Gogg, Ethel E.4431Heppard, H. L.8925Cook, O. E9152Elledge, Wayne8664Gonzales, R.0174Hermans, David A.5259Cooper, J. M., Jr.4759Elliott, Jesse Paul5680Gooding, J. W.4451Hermanson, W5332Cooper, Oran3973Ellis, Paul3023Goodwin, L. R.8942Herrett, Stan W., Jr.4818Cooper, Robert W0023Ellsworth, R. M.7509Gordon, Richard E.0039HerringtonLum D.3119Corpuz, R. P.4819Elstrom, Florman4534Grann, Eileen4152,HetlandR.2174Cota, D R.6609Engelhardt, Carrol6702Grant, J. Dale5787,HewittH M.8960Coursey, H.6156Evangelista,R J4834Gray, E. L.7261,HezelK. H5886Con tee, C. L.4692Evans, P. J4791Grayson, C. T.3172,Hickman, L2954Cox, G. E.0224Evers, D. E3067Green, L J1404Higley, N. B5745Crapson, L G.4254Fallis, J. V.1280Griffith, E. C.8272Hildreth, Robert5688Cribby, Chas. E.2156Farrar, C E.0806Griffith, R. V5915Hill,M E5391Cross, Jim4500Fears, M. F0041Gngar, James D.8142Hilsendager,Wilbert L.1737Crouse, B.1146Fee,L.7739Groen, R A.7063Hiner, G. W.5448Cuddeback, L. C.2467Fee, P. L.4467Grogan, S. M.0116Hirata, Yoshio3958Culbertson,James R.3656Felicies-lopez, P. A.2716Grooms, B. L0954Hirschi, A D.4475Culler, J. M.1496Feller, Arthur C.8102Gross, John H.1181Hodge,P. D.6774Cullings, A. D.0035Fenton, Charles F.8659Gross, Virginia8240Hoffine, D. E.4678Dahl, D. A.6919Fenton,Howard E.9010Grover, A., Jr3119Hoffine, P. S.2882Dahlm,J B.9990Ferns, C L.0070Grymes, Karl J., Jr.2206Hohenstem,D. C.1737Dana, M. E.7440Fields, P R4383Gugel, R. H1538Holcombe, H. E.4832Danley, F.5811Fifield, G. A6173Guilmet, M.1051Holder, R. A.0255Darilek, B P.5076Fischer, W. A.3367Gulbranson, D. L.8971Holdren, E. A.5476David, D5713Fisher, J E.8403Gulbranson, N. I.7238Holloway, O. C.2114Davis, Phillip9365Fiske, Sidney C.0505Gulley, Lonnie C7812Holly, Clyde E.2793Davidson, H. S.3651Flack, K. G1249Haak, Lewis A.1808Holm, D. W.1543Davila, Arturo E.8216Flake, J L.6446Hacker, W. C.2533Holmgren, Walfred1507Davis, D. P.7374Flanigan, J. T.6913Hackl, M. A7523Hood, R. E4704Davis, H. C7249Flesch, Richard3755Haddon, M. A.1762Hooper, W.4968Davis, P. T.1033Fletcher, Ralph P , Jr6585Hafsos, G. A.5259Hoover, G.M.0816Dazey, D. J.0564Flick, Derrek V3277Hagbom, D. V.1705Hopkins, Jack L7173Deel, Robert H6078Flick, Gertrude P3253Hague,David6127Hord, R. W.4357Deel, Ronald L.0566Flynn, Thomas L4025Hains, L D.6255Horton,Charles F.9591DeJesus, M. B.2531Ford, F J0550Hake,Walter2708Horton,W. A1172DelBosque,Oscar V9952Fogaras,M J.8701Hale, B J.7095Hostynek, F.8765Daley, Erbie1765Fortier, D. J.3271Hale, Edward E.9183Howard,W. F.4741DeMass, W. J.6143Fouke, W. S.0335Hales, K. G7143Howard, W. L3896Demery, D M.6795Fox, M. H.2168Hales, Thomas F.6697Hryciw, S.7164Deniger, E.3560Francisco, A. T.5291Halvorson, Warren3706Huber, Delons5629Denney, Roderick D9463Franklin, C D.6537Hambly, Timothy3565Huber, N.C.1652Denney, R. R0005Froehlich, Thomas A.3050Hamilton, A.E.4283Hudson, M. C7921Dent, L. G5313Froula, T. E.5071Hamilton, J. N.1560Hughes, R. H.8716DeVore, C. D1341Frownfelter, Michael 07255Hamilton, K.K.0150Humphrey, R. G.1304DeWell, E. F.4317Fudge, Don S.0567Hammond, C. L.2616Hunt, W6933Dick, Robert E4310Fultz,Muriel2371Hanheide,Edwin A.2686Huntington,Gary7020Dickerson, B.8639Funderhide,P.6182Hanke, R. C4978Hutchens,Toney,Jr.9140Dickson, C.8337Gaeth, H C4363Hansen, Jewel H.4050Hutchins, G. E.3432Dimm, Robert O.8449Gaines,Evelyn0666Hansford,Linda8619Hutsell,D. L.3685Dimond, H M7560Gaines, N. B.7011Hargreaves,Loren7023Huyler,GareyHeath8437Dire, A L3485Gallaher, D. E , Sr.4556Harnisch,H. H , Jr.1277Imbler, E. W.5626Diven, G. E6073Gann, Letha Willene6770Harris, M. I. (Susewind)2817Isaacson,Gustave T.2303Dodson, Jerry D.4774Ganong, J. C , Jr2603Harrison, C.0876Ivanich, J. A.3478Dotson, John L.9174Gamer,K. Beatrice9814Hart, R. S.2097Iversen, John3466Doellefeld, G.5476Garrett, C H.4210Harter, J. E.8158Iverson, Robert A.7449Dokken, D. A.8237Garrett, W. L.7936Hartman, Ralph2083Jackson, B. C.9093Drake, W. T.3343Garrison,J.3694Harvey, L. L.2195Jackson, 1. L., Jr.5181Dschaak, T. J.3394Garth, R. H.3504Harwood, E T7163Jackson, J. M.6714Duncan, F. C.7323Gattshall, Larry J.3846Hashimoto, 13289James, C E.2117Duncan, G. D.3458Gauff, J F., Jr.3842Haskins, B.7623James, Florence6536Duncan, Wayne4421Geiss, F8743Hatch, D. B3593James, S E.4663Dundas, James5472Gentry, A L.1132Hatch, H. C., Jr.8422Janisch, J. M.8246Dunigan, Mary E.4093Gerdes, A. L.2687Hawkinson,G. M.3834Jeffers, A. R.1742Dunks, C.6065Gibbons,K. E.5906Hawley, George4415Jensen, A. P.8319 AERONAUTICAL INDUSTRIAL DISTRICT LODGE 751455NameClockNameClockNameClockNameClockJensen, D. A.4271Lee, R. C.4453McDonald, Howard6474Nordyke, R W2009Jensen, Keith7322Lehman, L.5149McDonnell,J. B1898Norris,B. T.6383Jensen, William R.2283Lehmann, E. E.1653McDuffee, W. M8253Norris, D H8611Jirak, F. Marion5541Leichner, H. L.6532McFarland, J J.4734Nowak, D R2142Johannes,L. W.6924Lemley, A. M.1380McFarland, V B6610Nunnallee, E. P., Jr.5595Johns, Clifford3166Lennox, Florence P.0474McLallen, Jerry2900Nutt, W L.6765Johnson, C. N3698Lewis, Ivan F8107McLeod, Robert J1176Nyberg, Harry H6369Johnson,E B.8934Lewis, M. E.8521McMullen, G. D.3063Nygard,F. A.3593Johnson, G T5982Likens, C. F.0012McRae, K. H5000Nymon, F. M4508Johnson, H. T.2590Lind, Judith E.7013McShane, T D.7036Olander, L. L.4075Johnson, K.3961Lindblad, Gordon M., Jr2715Medley, L A.0388Oldson, J 17131Johnson, Lawrence D5310Lindley, Robert A4186Melohn, G. F.0437Olesen, H. E.9424Johnson, L. R8448Lloyd, R. G.7399Menard,Larry1361Olmstead, C. J.2128Johnson, Ralph2408Locks, E. M.0765Menke, A. E.2818Olmstead, M.7947Johnson, R D.9916Lodge, J. F.2236Mentzos, J.F.2908Olson, B. E6416Johnston, E0491Loewen,J E.1051Merrifield, R. L.5385Olson, D M8804Jolley, James3292Loken,J M.7659Mey, R. E.9154Olson, K. E.9801Jones, J. H2239Long, A. W1319Meyer, Billy J4056Olson, L M.3179Jones, Joe A.5082Long,I6134Meyer, C N. III4515Olson, Morris I.3101Jones, Nahoma N7910Long, P.2613Meyer, D E4864Orth, V F.6618Jorgensen,Lloyd B.9686Longthorne, J E0626Mickens, D. V.2260Orton, Harriet L.6232Juarez, Thomas, Jr5091Loomis, S. W.3201Mthally, Paul C.6615Orvik, R. J.0244Joel, William D.7241Lord, J. S.1270Mikkelsen, D. L.3111Osborn, T. R.1229Justesen, W.7766Lord, William5380Miller, K. J9132Ott, W C.6962Kakuschke, R E.4719Long, Jerome5729Miller,N L.4909Ottosen, H. H.7282Kanis, A.3440Long, T. A7744Miller,T. E5591Overton, V. A.7689Kanzaki, Tsutomu H.8826Loveless, Kerry3460Milliken, A. E.9242Owen, S. M.0312Kappenman,B L.4911Lovelett, I L.1421Mills, E. R8384Owens, Claudia J.5607Kase, T.6468Lowman, E. L.8630Millus,B. J.4829Page, S. L.9757Kasprick, H.4213Lowrie, G.6694.4iron, Mary6272Paine, A B., Jr.3508Kelley, M. B6537Lowder, R. L.6245Mitchell, D S4644Paine, E. A.4880Kelly, L. E.4929Luke, C. A.8009Mitchell, John L.3961Palmer, G. A.6111Kenan, W. D., Jr.0758Lund, A. M.4146Mitchell, R E.9941Palmer,L. L.0121Kennedy, Bruce L.3657Lund, E. M.1081Mitchell, R. R.8608Panette,D. C.1069Kennedy, R. J.9054Lyon, W. E.9405Miyagishima,D.3807Parker, Robert K.8470Kennell, L R.2972Lynas, A1685Monaghan, S. M.9309Parke, Mayfra3166Kernodle, James1218Lynd, J. S6060Montgomery,R.1276Patten, W. M.3273Killen, D L4400MacDonald, G. J.1146Moore, C. R1607Payment, R E3335Kincaid, F.5775Mace, Teddy C.2730Moore, E. S.2657Patton, J. W.5502King, J.7872Mackey, Leonard H.0103Moore, G.5221Peacock, R. R.5242Kennett, James L0691Madara, G O.0362Moore, Harry J.0123Pearson, C. H.0757Kipp, R H9583Madsen, DeWayne3784Moore, L. A.2783Pearson, F. M.4804Kirkey, C. M8390Madson, W. M.0891Moore,Russell5941Pease,H. E.7543Kizer, Andrea6071Maez, B.5731Morain, R.7522Peckmino, R. J4844Klerland, Merlin K.7508Maher, G T7833Morehouse,G. A.8151Peckman, P. T.3566Klug, G. F.3616Mahurin, W. I.3766Morns,Mary C.3509Pegg, B. V0841Knadler, Denman E.9549Maio, A. L.0485MortE A.7680Pennington,H. L1071Knight,D. R.8325Malone, R. A.2135,MortensonE.8343Penwell, D. E5915Knox, E. M.9199Manning,Clarence W.9188,MortonC W8312Perkins, Alice V.7415Kochel, W. K.1574Mantooth, J.7811,MullenR D8509Perkins, Earl R.2400Koegel,Gerald0072Marchell, J. A2562,MullinE. F7579Peters, F. R.8742Koegel, Glen5937Markus, B. J.6347,MundsM. A3507Petersen,R. E1315Koles, R. W, Jr.7874Marshall,C. Warren3341,MunsellE. C.8608Peterson,B. L.1831Koury, A J., Jr.1872Martin, F. P.4937,MurchisonA E.3904Peterson,Harold9779Krueger, H. R.2475Martin, R. J.9622,MurphyL P.0413Peterson,Leroy H.9478Kryzsko, Catherine3295Martin,Russell J.8047,Mustard, D J2757Peterson,Paul W.5062Kuhn,M. J5364Martin, R. L.0730NaehterMary5467Petersons,P. A5498Kunz,F. M.1726Martin, T. P0286,NagamatsuS.5592Petet, Lyle0684Landes, I. E.5101Martinez, J1992,Nagel, R. E.5397Petrie, D. L.6441Landin, A. R.3302Martinez, T O.8571NashL. L.0409Phan, Robert0673LaPointe, R. A8348Marvin, C. A.5268,Nash, R. I.2796Pidduck, J. B.3822Larsen, Gary1994Masters, W. F.2203Naze, J. T.4290Pierce, Helen M.9575Larsen, Rodney8493Matheson, M. A.3074Nelson, Julian M.2106Pierce, R K.0051Larson,R. H.1941Mattfeld, V. C5683Nelson,L. R.5242Piper, T. A.0613Larson, W. A.7627May, F. E.4285Newell, G. E.1035Platt, L. C.2519Laudon, H. L.7339Mayes, L. C3559Newkirk, I. M.8207Poindexter,David9248Laugen, J. A.1882Mayo, G. L.1197Newland, M. E.5914Pontin,F.6411Leadley, G. L.3335McBeth, J.3899Newman, R. E.8403Poore, E. T.3332Leasy, L. L6607McCabe, Edwin R.8721Nelson, L. C7772Porter, G. L.4186Leathers, James F.5768McCallick, B. G.6032Nichols, J0815Powell,Willis0741Leberg, M. M.3068McConnell, R. J.0519Nicholson, D S.3291Prichard, Wm E.3548LeBow, James D.3966McCrory, Furrell, Jr5709Nishimura, J. T6046Prince, L. H.0388Lee, Allen L0410McCulloch, G. H.4481Nixon, D. A.7265Puett, C. A.2206Lee, D. L.3454McDaniel, J. R7268Norbeck, Jerry0456Pugerude,R. L.4862Lee, G. K.0354McDermid, Edward D.8446Norberg, W J.5263Puckett,M. J.7420 456DECISIONS OFNATIONALLABOR RELATIONS BOARDNameClockNameClockPuckett, R. F.5435Shreve, E. E.5133Putts, L C.0330Shulkin, M. J.5636Raiche, J. G.6406Shultz, JM.2745Raines, A. F.8994Sigvartson, M. 0.3695Rappe,J W.6370Simmonds, F. L.4531Rasmusson, V. E.1359Sines, I. R.0186Ravander, J. L.6944Skog, J A.6806Reasor, L.3142Skura, V.2403Reed, R. H.4714Small, S. Reuben9464Rehder, D L5193Smith, B. J.8096Reid, B. G.5505Smith, C.7459Reid, W E.7821Smith, E. R.7718Reis, W. F1382Smith, Harold E.4878Rekow, Herman2233Smith, L D.0852Replogle, H. W.0899Smith, L1222Rhine, Viola6142Smith, P. D.3706Rhoades, G. M.9382Smith, R J.9327Rice, Evelyn M.7231Snow, Richard5038Richards, Glenda M.7094Snyder, F. J4445Richardson, R. W.7181Snyder, R. C.2073Richardson, Wayne1995Solam, I. V.3804Ridgedale, Herbert E.8770Solis, Israel9469Rind, C. H.0633Sommerfield, W. G.16568Rioux, R. L.8095Sondergaard, Donna5193Ritchey, C., Jr.1438Sorrell, C F9144Robbins, Leonard0061Speidel, N. J.2942Roberts, Gloria5954Spencer, F M.5347Robinson, Earl4072Spivey, Rufus Wm.7991Robinson, W. E.9368Spliethof, C. H.4078Robles, J7257Sproge, J. R.9471Roeder, Douglas X.9399Stair, Frank C3546Roesler, E. E.5250Staley, M. M.0122Roger, J. D.0689Stancil, Loreen5117Roper, J. F5818Stark, D. A.0980Ross, F. D.2428Stark, D. L.1719Ross, R. L.1141Steckler, Peter0746Rouse, Nelson M.8725Stein, Donald V7503Rowley, R. L.2416Stein, Norma C.2441Ruffier, K. P.2078Stephens, L. J.5130Rustad, T. N.6483Stephens, W. H.0300Rutledge, R. S9959Stephenson, E. L.5711Rund, G. S.8967Stevens, Kathleen6816Russell, Delores6602Stewart, H. W7299Russell, William4415Stice, R. E.1273Sabounn, M. L.3914Stier, Jean C.4112Sackett, E. E.4010Stillman, Randle7428Sampson, L. W.6616Stinnett, M. J.4513Sanchez, Lorenzo4786Stinson, B. E.4614Sandell, W. C.1518Stock, A. M.3900Sands, Anona C.9252Stocking, T J.7168Sandvick, G. D.4962Stokes, R. K.9485Sautell, Walter A.9369Stone, M. P.9717Scattone, M A.8141Stone,Walter M.8672Schaut, George L.4978Stovall, Ronald5996Scharnhorst, W. F.9134Streeck, T. F.6377Scheller, H. 0.7911Strobel, Elmer0500Schmitt, R. L.0419Suderman, G. H.9203Schmidt, Cara P.3967Supplee, Daniel9249Schmidt, R. M.2702Swain, E. M.7286Schmidt, W F.2188Swanstrom, J. C.5049Schollmeyer, J. H.6068Swenstad, C. T.9518Schrader, L. E.2955Tapley, J F.5036Schulte, M.1870Taylor, B. R.2578Schumacher, Michael W. 7613Taylor, Ervin A.9007Schwendiman, Steven5785Taylor, J. A.1435Schweppe, E. N.4134Taylor, M. D.0705Scott, Billy E6943Taylor, S. A.7849Scott, R. E.8516Taylor, T. C8469Sediver,A. E.6568Taylor, W. H.4116Seidens,K. L.1620Tecca, David6131Sexton, R. W.3576Temrov, M. B.9323Shaum, M. J.0376Templeton, M. A.7256Shaw, T. J.9286Terada, Alvin3904Sherman, R E4948Ternet, J. L.6814NameClockNameClockTervol, R. M.1861Welker. Lawanda R.1437Thomas, J. W.6753Welker, M L.5880Thomas, Robert L.0380Wells, D. M.1592Thomas, Sandra2500Wells, D. A.4191Thompson, P J.5481Wells, W. W.0700Thompson, R. B.2685Weniger, Harlan2416Thompson, W. G.8594Werthorst, J. C7906Tilbury, V.8959Werfhorst, L. V.2558Todd, Meritte H.8778Wessell, Ralph9928Toney, G. H.8821West, M. E.5942Torkelson, A. B.8663West, W.0032Townsend, H. G.3026Westerman, Louis6171Toy, W P.2817Wetnck, R. 0.6490Tracy, M. R.3863Whaley, R. L.7669Tranholt, D. H.3596Wheaton, L E.0412Traylor, C.6902Whitbeck, E. J.4412Triplett, Robert L.5875White, Charles M.1972Trunkhill, D. L.9108White, D. H.3347Tuchrekecer, A. E.6216White, Jim4273Tuck, R. G.6858White, N. C3064Tucker, W. L2120Whitetree, Mary M.6331Tully, M L.6252Whitney, Jimmy5867Turner, Bobby G.9916Whittenberg, H. H.4126Turner, E. R.2226Wickham, M E.9585Turner, G1685Wigdahl, L. A.0639Turner, W. E.6736Wilcox, S. E.9695Turner, W. G.3264Wileman, R. E.6473Tutewiler, P J.3119Wiley, W. L.3670Tuttle, E. S.7826Wilkerson, Pink9973Uhl, Donald8907Wilkins, Jack2267Uhl, R. G.4448Williams, Arthur M.1275Ullenck, Gary E.4382Williams, L. H.5867Ullman, E. E.3292Williams, Norman 0.4623Ulrich, H. J.3663Willey, B. M.6619Valberg, H. A.9571Williams, E. A.7777Valente, Frank0730Williamson, D. C.9248Vance, John L.0947Williamson, J. E.6793Vandeman, Jack2316Wills, B. A.0574Van Winkel, J. H.5822Wills, R. M.4105Vassar, F. D.0415Winders, Charles9702Veilleux, R. B.3616Winter, J. L.5455Vernon, J. C.1813Winter, L. M.3452Vdlmes, B 0.3522Winter, R. C.7303Vinson, J. V9449Wiseman,A L.0775Voecks, R. R.1819Wiseman, D. M.4614Volk, V. P.7860Withrow, B. J.3658Wachowski, L. J.7630Wood, L. A.5554Wadsworth, D. A.0312Woodland, M.1745Wahlgren, R. A.9116Woods, B. A.9310Wakefield, V. B.7947Woods, R A.3018Walker, Wanda D4437Woodword, R. L.1074Walker, W. F., Jr.4900Worl, J. M.6920Walls, Robert L.3571Wray, Raymond8103Walters, C. G.7356Wurtz, M. G.2860Walton, S H4020Wyland, Robert L.0686Walsh, Lowell James8961Wynn, W L.3998Wanrow, M. A.5176Yadon, C. A.7412Wanska, A. M7372Yagi, Takeo5558Ward, K. L.8841Yakel, D.6311Warner, G. W.8822Yates, H. C.6374Warrell, E. E.3697Yockey, Clifton T.9259Warren, J. C.1311Young,B. B.0803Washington, C. L3647Young, B. 1.9107Watanabe, S.0987Zanassi, Beatrice V.9988Watson, Donna J.9237Zaragoza,M. M.7160Watts, D. E.7622Zatarain, V. W., Jr.0927Webb, Judy6305Ziegler, P. E.6146Webster, G. W.5172Zimmerman,David D.9852Weir, R. E.7296Zirbel, L. B.1770Weirauch, 0. Jack7604Zitzer, Thomas5460Weishaar, G. G.8673Zook, R. D.0331Welch, R. V.9377Zowiski, V.7183Welch, Velma R.2788 AERONAUTICAL INDUSTRIAL DISTRICT LODGE 751457APPENDIX BNOTICE TO ALL MEMBERS, OFFICERS,REPRESENTATIVES, AND AGENTS, AND TO ALLEMPLOYEES OF THE BOEING COMPANYPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepoliciesof the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT cause or attempt to cause The BoeingCompany to discharge or otherwise discriminateagainst any employee when such discharge ordiscriminationwould be in violation of Section8(a)(3) of the Act.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of the rightsguaranteed in Section 7 of the Act, except to theextent that such rights may lawfully be affected byan agreement requiring membership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.DatedAERONAUTICAL INDUSTRIAL DISTRICTLODGE 751AFFILIATED WITH THEINTERNATIONAL ASSOCIATION OFMACHINISTS & AEROSPACEWORKERS, AFL-CIO(Labor Organization)By(Representative) (Title)This Notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisNotice or compliance with its provisions, they maycommunicate directlywith the Board's RegionalOffice,327 Logan Building, 500 Union Street,Seattle,Washington 98101, Telephone 206-583-4532.